Citation Nr: 0326479	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-14 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for non-service-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served in the Philippine Recognized Guerrillas 
from January to November 1945, the Regular Philippine Army 
from November 1945 to March 1946, and the New Philippine 
Scouts from April 1946 to May 1949.  He died in December 
1990, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


REMAND


Prior to receipt of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2001).  Although 
the April 2001 Statement of the Case made reference to the 
VCAA, review of the claims file shows the appellant has not 
been given adequate notice of the VCAA and specifically how 
it applies to her claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board notes that, pursuant to 38 U.S.C.A. § 5103(a), upon 
receipt of a complete or substantially complete claim, VA 
must notify the claimant and claimant's representative, if 
any, of any information or evidence which has not already 
been provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(b) further provides that if such 
information or evidence is not received by VA within one year 
from the date of VA's notice to the claimant under 38 
U.S.C.A. § 5103(a), no benefit may be paid or furnished by 
reason of the claimant's application.  One of the regulations 
promulgated by VA to implement VCAA has recently been 
invalidated.  Specifically, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003) (PVA).  In the present case, review of 
the claims file reflects that communication from the RO to 
the claimant, dated in April 2001 and August 2001, notified 
her that she had 60 days to submit additional evidence.  
Accordingly, although the claimant notified the RO in January 
2003 that she had no new evidence to submit, the Board finds 
that further action is warranted in light of the Federal 
Circuit decision in PVA.  

Service medical records reflect that the veteran had a 
provisional diagnosis of bronchopneumonia with pleurisy which 
was subsequently replaced with a diagnosis of intestinal 
parasites.  Post service treatment records, to include an 
August 1967 report of VA examination, reflect treatment for 
asthma.  

The cause of the veteran's death has been certified as cardio 
pulmonary arrest/COPD (chronic obstructive pulmonary 
disease).

VA's duties under the VCAA include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  Upon 
consideration of the foregoing, the Board believes that a 
medical opinion is necessary regarding the cause of the 
veteran's death.

With respect to the appellant's claim of entitlement to 
nonservice-connected death pension benefits, the Board finds 
that adjudication of this issue must be delayed pending any 
further action required pursuant to the decision of the 
Federal Circuit in PVA.

For the foregoing reason, the claim is REMANDED to the RO for 
the following actions:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
her of the evidence necessary to 
substantiate her claim, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain.  The 
RO should further advise her of the 
appropriate period of time within which 
any additional information or evidence 
must be received.  

2.  The RO should take appropriate steps 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated the veteran 
for his respiratory complaints since 
service.  After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  In addition, she should be 
instructed to provide any additional 
information regarding the dates and 
nature of the veteran's military service.  

3.  Thereafter, the RO should forward the 
claims folder to an appropriate VA 
specialist for the purpose of obtaining 
an opinion regarding the cause of the 
veteran's death.  The physician should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
treatment for respiratory complaints in 
service contributed to his death or to 
his cardio pulmonary arrest/COPD, the 
immediate cause of death.  In rendering 
this medical opinion, the examiner should 
specifically reference the evidence of 
record and provide a complete rationale 
for any opinion expressed.

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
appellant's claims.  If the benefits 
sought on appeal are not granted, the 
appellant should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




